DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim(s) 1, 3, 7-11 are allowed over the prior art of record.

Applicant’s arguments, see pages 2-3, filed 12/15/2021, with respect to the claims have been fully considered and are persuasive.  The previous prior art rejection of the claims has been withdrawn. The previous 35 USC 112(f) claim interpretation is maintained.

The closest prior art of record is US 20140121881, (hereinafter Diazdelcastillo) and US 20190227566, (hereinafter Marutani), and US 20150052703 (hereinafter Lee).

The following is an examiner’s statement of reasons for allowance: 
The primary prior art reference Diazdelcastillo discloses an invention that provides an autonomous and remote control all purpose machine with different interchangeable modules that are structured and arranged to perform different tasks, such as grass cutting, leaf vacuuming and shredding, tilling, and snow blowing.  Diazdelcastillo discloses that the machine may include a leaf vacuum shredder module. The leaf vacuum shredder module vacuums leaves and other debris that are under the machine. The machine may be provided with additional sensors such as leaf sensors, bag-full sensors. Leaf sensors may be arranged at the rear of the machine to detect when leaves have been missed when the machine is moving forward. The leaf sensors may be video sensors that are connected to the controller, which causes the machine to stop and back up when leaves are detected. In this manner, when leaves are missed, the machine will back up and re-vacuum the area until the leaves are completely vacuumed. However, Diazdelcastillo does not explicitly disclose determine whether cleaning of an already cleaned area is completed based on an image of the front area of the artificial intelligence robot cleaner, an image of the rear area after the artificial intelligence robot cleaner passes through the front area, and the background image; and determining that the cleaning is not completed based on: contaminant being included in the image of the rear area that is not included in the background image stored in the memory, wherein a position information of the background image is the same as the acquired position information of the image of the rear area; and contaminant being included in the image of the front area and being included in the image of the rear area.

The next prior art reference Marutani discloses an invention to provide a self-propelled vacuum cleaner including a main body, a travel driving part, a travel control part, a camera, a dust-collecting port, and an electric cleaning unit. Marutani discloses a processing part that extracts the feature points of the floor surface, the wall or the like immediately in front of the main casing, on the basis of the image data acquired via the image data acquisition part; compares the extracted feature points with the feature points which are stored in advance in the memory; and detects whether or not an obstacle exists, the type of the floor surface, whether or not dust and dirt exists, and whether or not an object not to be removed exists, in the area immediately in front of the main casing on the basis of matching scores. Marutani does not explicitly disclose determining that the cleaning is not completed based on: contaminant being included in the image of the rear area that is not included in the background image stored in the memory, wherein a position information of the background image is the same as the acquired position information of the image of the rear area; and contaminant being included in the image of the front area and being included in the image of the rear area

The next prior art reference Lee discloses an invention that provides a robot cleaner having a monitoring function and a method of controlling a robot cleaner. The robot cleaner may automatically recognize a surrounding situation, and when necessary, the robot cleaner may rotate and move in a corresponding direction or position to obtain images or transmit the obtained images to a remote terminal, thereby minimizing power consumption of the robot cleaner with limited power. Lee discloses that the controller may compare the captured image with an image of cleaning-completed interior of the house stored in the image database, and may recognize whether a contamination material exists based on the difference. However, Lee does not explicitly disclose determining that the cleaning is not completed based on: contaminant being included in the image of the rear area that is not included in the background image stored in the memory, wherein a position information of the background image is the same as the acquired position information of the image of the rear area; and contaminant being included in the image of the front area and being included in the image of the rear area

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
An artificial intelligence robot cleaner comprising: 
a memory configured to store a background image obtained by photographing a floor of a cleaning area and position information of the background image; 
a driver configured to drive the artificial intelligence robot cleaner; 
a cleaner configured to remove contaminant; 
a front camera configured to photograph a front area of the artificial intelligence robot cleaner; 
a rear camera configured to photograph a rear area of the artificial intelligence robot cleaner; and 
a processor configured to: 
determine whether cleaning of an already cleaned area is completed based on an image of the front area of the artificial intelligence robot cleaner, an image of the rear area after the artificial intelligence robot cleaner passes through the front area, and the background image; and 
based on a determination that the cleaning is not completed, control the driver and the cleaner to reclean the area where the cleaning is not completed, 
wherein determining whether the cleaning is completed comprises: 
acquiring position information of the image of the rear area; and 
determining that the cleaning is not completed based on: 
contaminant being included in the image of the rear area that is not included in the background image stored in the memory, wherein a position information of the background image is the same as the acquired position information of the image of the rear area; and 
contaminant being included in the image of the front area and being included in the image of the rear area.

Claims 3, 7-11 depend from Claim 1 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668